(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 MILLBROOK v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE THIRD CIRCUIT

 No. 11–10362.       Argued February 19, 2013—Decided March 27, 2013
The Federal Tort Claims Act (FTCA) waives the Government’s sover-
  eign immunity from tort suits, but excepts from that waiver certain
  intentional torts, 28 U. S. C. §2680(h). Section §2680(h), in turn, con-
  tains a proviso that extends the waiver of immunity to claims for six
  intentional torts, including assault and battery, that are based on the
  “acts or omissions” of an “investigative or law enforcement officer”
  i.e., a federal officer “who is empowered by law to execute searches, to
  seize evidence, or to make arrests.” Petitioner Millbrook, a federal
  prisoner, sued the United States under the FTCA, alleging, inter alia,
  assault and battery by correctional officers. The District Court
  granted the Government summary judgment, and the Third Circuit
  affirmed, hewing to its precedent that the “law enforcement proviso”
  applies only to tortious conduct that occurs during the course of exe-
  cuting a search, seizing evidence, or making an arrest.
Held: The law enforcement proviso extends to law enforcement officers’
 acts or omissions that arise within the scope of their employment, re-
 gardless of whether the officers are engaged in investigative or law
 enforcement activity, or are executing a search, seizing evidence, or
 making an arrest. The proviso’s plain language supports this conclu-
 sion. On its face, the proviso applies where a claim arises out of one
 of six intentional torts and is related to the “acts or omissions” of an
 “investigative or law enforcement officer.” §2680(h). And by cross-
 referencing §1346(b), the proviso incorporates an additional require-
 ment that the “acts or omissions” occur while the officer is “acting
 within the scope of his office or employment.” §1346(b)(1). Nothing
 in §2680(h)’s text supports further limiting the proviso to conduct
 arising out of searches, seizures of evidence, or arrests. The FTCA’s
 only reference to those terms is in §2680(h)’s definition of “investiga-
2                   MILLBROOK v. UNITED STATES

                                 Syllabus

    tive or law enforcement officer,” which focuses on the status of per-
    sons whose conduct may be actionable, not the types of activities that
    may give rise to a claim. This confirms that Congress intended im-
    munity determinations to depend on a federal officer’s legal author-
    ity, not on a particular exercise of that authority. Nor does the pro-
    viso indicate that a waiver of immunity requires the officer to be
    engaged in investigative or law enforcement activity. The text never
    uses those terms. Had Congress intended to further narrow the
    waiver’s scope, it could have used language to that effect. See Ali v.
    Federal Bureau of Prisons, 552 U. S. 214, 227. Pp. 4−8.
477 Fed. Appx. 4, reversed and remanded.

    THOMAS, J., delivered the opinion for a unanimous Court.
                        Cite as: 569 U. S. ____ (2013)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                  No. 11–10362
                                   _________________


 KIM MILLBROOK, PETITIONER v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE THIRD CIRCUIT

                                [March 27, 2013]


   JUSTICE THOMAS delivered the opinion of the Court.
   Petitioner Kim Millbrook, a prisoner in the custody of
the Federal Bureau of Prisons (BOP), alleges that correc-
tional officers sexually assaulted and verbally threatened
him while he was in their custody. Millbrook filed suit
in Federal District Court under the Federal Tort Claims
Act, 28 U. S. C. §§1346(b), 2671–2680 (FTCA or Act),
which waives the Government’s sovereign immunity from
tort suits, including those based on certain intentional torts
committed by federal law enforcement officers, §2680(h).
The District Court dismissed Millbrook’s action, and the
Court of Appeals affirmed. The Court of Appeals held
that, while the FTCA waives the United States’ sovereign
immunity for certain intentional torts by law enforcement
officers, it only does so when the tortious conduct occurs in
the course of executing a search, seizing evidence, or
making an arrest. Petitioner contends that the FTCA’s
waiver is not so limited. We agree and reverse the judg-
ment of the Court of Appeals.1
——————
  1 Because no party defends the judgment, we appointed Jeffrey S.

Bucholtz to brief and argue this case, as amicus curiae, in support of
the judgment below. 568 U. S. ___ (2012). Amicus Bucholtz has ably
2                MILLBROOK v. UNITED STATES

                         Opinion of the Court

                               I

                               A

   The FTCA “was designed primarily to remove the sover-
eign immunity of the United States from suits in tort.”
Levin v. United States, 568 U. S. ___, ___ (2013) (slip op.,
at 2) (internal quotation marks omitted). The Act gives
federal district courts exclusive jurisdiction over claims
against the United States for “injury or loss of property,
or personal injury or death caused by the negligent or
wrongful act or omission” of a federal employee “acting
within the scope of his office or employment.” 28 U. S. C.
§1346(b)(1). This broad waiver of sovereign immunity is
subject to a number of exceptions set forth in §2680. One
such exception, relating to intentional torts, preserves the
Government’s immunity from suit for “[a]ny claim arising
out of assault, battery, false imprisonment, false arrest,
malicious prosecution, abuse of process, libel, slander,
misrepresentation, deceit, or interference with contract
rights.” §2680(h). We have referred to §2680(h) as the
“intentional tort exception.” Levin, supra, at ___ (slip op.,
at 2) (internal quotation marks omitted).
   In 1974, Congress carved out an exception to §2680(h)’s
preservation of the United States’ sovereign immunity
for intentional torts by adding a proviso covering claims
that arise out of the wrongful conduct of law enforcement
officers. See Act of Mar. 16, 1974, Pub. L. 93–253, §2, 88
Stat. 50. Known as the “law enforcement proviso,” this
provision extends the waiver of sovereign immunity to
claims for six intentional torts, including assault and
battery, that are based on the “acts or omissions of inves-
tigative or law enforcement officers.” §2680(h). The pro-
viso defines “ ‘investigative or law enforcement officer’ ” to
mean “any officer of the United States who is empowered
—————— 

discharged his assigned responsibilities, and the Court thanks him for

his well-stated arguments. 

                     Cite as: 569 U. S. ____ (2013)                    3

                          Opinion of the Court

by law to execute searches, to seize evidence, or to make
arrests for violations of Federal law.” Ibid.
                              B
  On January 18, 2011, Millbrook filed suit against the
United States under the FTCA, asserting claims of negli-
gence, assault, and battery. In his complaint, Millbrook
alleged that, on March 5, 2010, he was forced to per-
form oral sex on a BOP correctional officer, while another
officer held him in a choke hold and a third officer stood
watch nearby. Millbrook claimed that the officers threat-
ened to kill him if he did not comply with their demands.
Millbrook alleged that he suffered physical injuries as a
result of the incident and, accordingly, sought compensa-
tory damages.
  The Government argued that the FTCA did not waive
the United States’ sovereign immunity from suit on
Millbrook’s intentional tort claims, because they fell with-
in the intentional tort exception in §2680(h). The Govern-
ment contended that §2680(h)’s law enforcement proviso
did not save Millbrook’s claims because of the Third Cir-
cuit’s binding precedent in Pooler v. United States, 787
F. 2d 868 (1986), which interpreted the proviso to apply
only to tortious conduct that occurred during the course
of “executing a search, seizing evidence, or making an ar-
rest.” Id., at 872. The District Court agreed and granted
summary judgment for the United States because the
alleged conduct “did not take place during an arrest,
search, or seizure of evidence.” Civ. Action No. 3:11–cv–
00131 (MD Pa., Feb. 16, 2012), App. 96.2 The Third Cir-
cuit affirmed. 477 Fed. Appx. 4, 5–6 (2012) (per curiam).
  We granted certiorari, 567 U. S. ___ (2012), to resolve a
Circuit split concerning the circumstances under which
——————
  2 The District Court also concluded that Millbrook failed to state an

actionable negligence claim because “it is clear that the alleged assault
and battery was intentional.” App. 96. This issue is not before us.
4              MILLBROOK v. UNITED STATES

                      Opinion of the Court

intentionally tortious conduct by law enforcement officers
can give rise to an actionable claim under the FTCA.
Compare Pooler, supra; and Orsay v. United States Dept.
of Justice, 289 F. 3d 1125, 1136 (CA9 2002) (law enforce-
ment proviso “reaches only those claims asserting that the
tort occurred in the course of investigative or law enforce-
ment activities” (emphasis added)); with Ignacio v. United
States, 674 F. 3d 252, 256 (CA4 2012) (holding that the
law enforcement proviso “waives immunity whenever an
investigative or law enforcement officer commits one of the
specified intentional torts, regardless of whether the officer
is engaged in investigative or law enforcement activity”
(emphasis added)).
                            II
  The FTCA waives the United States’ sovereign immu-
nity for certain intentional torts committed by law en-
forcement officers. The portion of the Act relevant here
provides:
       “The provisions of this chapter and section 1346(b)
    of this title shall not apply to—
      .           .            .             .        .
        “(h) Any claim arising out of assault, battery, false
    imprisonment, false arrest, malicious prosecution,
    abuse of process, libel, slander, misrepresentation, de-
    ceit, or interference with contract rights: Provided,
    That, with regard to acts or omissions of investigative
    or law enforcement officers of the United States Gov-
    ernment, the provisions of this chapter and section
    1346(b) of this title shall apply to any claim arising
    . . . out of assault, battery, false imprisonment, false
    arrest, abuse of process, or malicious prosecution.” 28
    U. S. C. §2680(h).
On its face, the law enforcement proviso applies where a
claim both arises out of one of the proviso’s six intentional
                    Cite as: 569 U. S. ____ (2013)                   5

                         Opinion of the Court

torts, and is related to the “acts or omissions” of an “inves-
tigative or law enforcement officer.” The proviso’s cross-
reference to §1346(b) incorporates an additional require-
ment that the acts or omissions giving rise to the claim
occur while the officer is “acting within the scope of his
office or employment.” §1346(b)(1). The question in this
case is whether the FTCA further limits the category
of “acts or omissions” that trigger the United States’
liability.3
   The plain language of the law enforcement proviso
answers when a law enforcement officer’s “acts or omis-
sions” may give rise to an actionable tort claim under the
FTCA. The proviso specifies that the conduct must arise
from one of the six enumerated intentional torts and,
by expressly cross-referencing §1346(b), indicates that the
law enforcement officer’s “acts or omissions” must fall
“within the scope of his office or employment.” §§2680(h),
1346(b)(1). Nothing in the text further qualifies the cate-
gory of “acts or omissions” that may trigger FTCA liability.
   A number of lower courts have nevertheless read into
the text additional limitations designed to narrow the
scope of the law enforcement proviso. The Ninth Circuit,
for instance, held that the law enforcement proviso does
not apply unless the tort was “committed in the course of
investigative or law enforcement activities.” Orsay, supra,
at 1135. As noted, the Third Circuit construed the law
enforcement proviso even more narrowly in holding that it
applies only to tortious conduct by federal officers during
the course of “executing a search, seizing evidence, or
making an arrest.” Pooler, 787 F. 2d, at 872. Court-
——————
   3 The Government conceded in the proceedings below that the correc-

tional officer whose alleged conduct is at issue was acting within the
scope of his employment and that the named correctional officers
qualify as “investigative or law enforcement officers” within the mean-
ing of the FTCA. App. 54–55, 84–85; Brief for United States 30.
Accordingly, we express no opinion on either of these issues.
6               MILLBROOK v. UNITED STATES

                      Opinion of the Court

appointed amicus curiae (Amicus) similarly asks us to
construe the proviso to waive “sovereign immunity only for
torts committed by federal officers acting in their capacity
as ‘investigative or law enforcement officers.’ ” Brief for
Amicus 5. Under this approach, the conduct of federal
officers would be actionable only when it “aris[es] out of
searches, seizures of evidence, arrests, and closely related
exercises of investigative or law-enforcement authority.”
Ibid.
  None of these interpretations finds any support in the
text of the statute. The FTCA’s only reference to “searches,”
“seiz[ures of ] evidence,” and “arrests” is found in the
statutory definition of “investigative or law enforcement
officer.” §2680(h) (defining “ ‘investigative or law enforce-
ment officer’ ” to mean any federal officer who is “empow-
ered by law to execute searches, to seize evidence, or to
make arrests for violations of Federal law”). By its terms,
this provision focuses on the status of persons whose con-
duct may be actionable, not the types of activities that
may give rise to a tort claim against the United States.
The proviso thus distinguishes between the acts for which
immunity is waived (e.g., assault and battery), and the
class of persons whose acts may give rise to an actionable
FTCA claim. The plain text confirms that Congress in-
tended immunity determinations to depend on a federal
officer’s legal authority, not on a particular exercise of that
authority. Consequently, there is no basis for concluding
that a law enforcement officer’s intentional tort must oc-
cur in the course of executing a search, seizing evidence,
or making an arrest in order to subject the United States
to liability.
  Nor does the text of the proviso provide any indication
that the officer must be engaged in “investigative or law
enforcement activity.” Indeed, the text never uses the
term. Amicus contends that we should read the reference
to “investigative or law-enforcement officer” as implicitly
                  Cite as: 569 U. S. ____ (2013)            7

                      Opinion of the Court

limiting the proviso to claims arising from actions taken
in an officer’s investigative or law enforcement capacity.
But there is no basis for so limiting the term when Con-
gress has spoken directly to the circumstances in which a
law enforcement officer’s conduct may expose the United
States to tort liability. Under the proviso, an intentional
tort is not actionable unless it occurs while the law en-
forcement officer is “acting within the scope of his office or
employment.” §§2680(h), 1346(b)(1). Had Congress in-
tended to further narrow the scope of the proviso, Con-
gress could have limited it to claims arising from “acts or
omissions of investigative or law enforcement officers
acting in a law enforcement or investigative capacity.” See
Ali v. Federal Bureau of Prisons, 552 U. S. 214, 227 (2008).
Congress adopted similar limitations in neighboring provi-
sions, see §2680(a) (referring to “[a]ny claim based upon
an act or omission of an employee of the Government . . .
in the execution of a statute or regulation” (emphasis
added)), but did not do so here. We, therefore, decline to
read such a limitation into unambiguous text. Jimenez v.
Quarterman, 555 U. S. 113, 118 (2009) (“[W]hen the statu-
tory language is plain, we must enforce it according to its
terms”); Barnhart v. Sigmon Coal Co., 534 U. S. 438, 450
(2002) (“The inquiry ceases if the statutory language is
unambiguous and the statutory scheme is coherent and
consistent” (internal quotation marks omitted)).
                        *    *    *
  We hold that the waiver effected by the law enforcement
proviso extends to acts or omissions of law enforcement
officers that arise within the scope of their employment,
regardless of whether the officers are engaged in investi-
gative or law enforcement activity, or are executing a
search, seizing evidence, or making an arrest. Accord-
ingly, we reverse the judgment of the Court of Appeals and
remand the case for further proceedings consistent with
8               MILLBROOK v. UNITED STATES

                     Opinion of the Court

this opinion.
                                            It is so ordered.